Citation Nr: 1639711	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  05-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to specially adapted housing.

3. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1970 and from March 1972 to October 1988.  He also had a period of active duty for training (ACDUTRA) from June 1960 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.

In November 2009, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In the November 2009 remand, the Board directed that after providing proper notice, obtaining a temporary folder with adjudicatory actions pertaining to the claims for specially adapted housing and special housing adaptations, providing a new VA examination for diabetes mellitus, and issuing a new supplemental statement of the case (SSOC), the Veteran should be provided a Travel Board hearing before a Veterans Law Judge, as requested in his February 2009 substantive appeal (VA Form 9) for specially adapted housing and a special home adaptation grant.  There is no indication in the claims file that the Veteran was scheduled for a Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  Therefore, the Veteran must be provided an opportunity to testify at a hearing before a member of the Board.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




